                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


MOHAMMED Z. RAHMAN, et al.                  :
        Plaintiffs                          :
                                            :       Case No. 19-cv-3250-JMY
              vs.                           :
                                            :
BOROUGH of GLENOLDEN, et al.                :
          Defendants.                       :

                                           ORDER

       AND NOW, this 6th day of April, 2020, upon consideration of the Defendants’ Motion to

Dismiss for Failure to State A Claim (ECF No. 35), all documents submitted in support thereof

and in opposition thereto, and for the reasons set forth in the accompanying memorandum

entered by this Court, it is hereby ORDERED and DECREED that the Defendants’ motion is

GRANTED in part and DENIED in part as follows:

       1.     All claims in the Amended Complaint brought by Suburban Realtors Alliance,
              (SRA), are hereby dismissed from this action;

       2.     The Motion to Dismiss on the basis of qualified immunity is granted, and the
              claims brought against the individual Defendants in their personal capacities are
              hereby dismissed;

       3.     Defendants’ Motion to Dismiss the request for punitive damages is hereby
              granted, and Plaintiffs request for punitive damages is stricken without prejudice
              to Plaintiff Rahman’s right to file an amended complaint that establishes a right to
              punitive damages;

       4.     Count I of Amended Complaint (Declaratory Judgment) is hereby dismissed;

       5.     Count II of the Amended Complaint (Injunctive Relief) sought by SRA is
              hereby dismissed—Injunctive Relief sought by Plaintiff Rahman is dismissed
              without prejudice;

       6.     Count IV of the Amended Complaint (Preemption) is hereby dismissed;

       7.     Count VI of the Amended Complaint (Interference with Contractual
              Relationships) is hereby dismissed;
       8.      Count VII of the Amended Complaint (Conspiracy) is hereby dismissed—claims
               of Conspiracy averred by Plaintiff Rahman only are dismissed without prejudice;

       9.      Defendants’ Motion to Dismiss is denied in all other respects and Plaintiff
               Rahman may proceed with his claim under 42 U.S.C. § 1983.

       The Plaintiff is granted leave to file a second amended complaint limited only to those

claims that were brought by Plaintiff Rahman that are dismissed without prejudice. Any

amended complaint shall be filed within twenty (20) days of the date that this order is entered on

the docket.

       IT IS SO ORDERED.



                                             By the Court:

                                               /s/ John Milton Younge
                                             Judge John M. Younge
